     Case 2:20-cv-01397-TLN-KJN Document 38 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   MARCUS J. MOORE,                                   No. 2:20-cv-01397-TLN-KJN
12                      Plaintiff,
13          v.                                          ORDER
14   CORRECTIONAL OFFICER
     MENDOZA,
15
                        Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On June 10, 2021, the magistrate judge filed findings and recommendations herein which

22   were served on all parties and which contained notice to all parties that any objections to the

23   findings and recommendations were to be filed within fourteen days. Neither party has filed

24   objections to the findings and recommendations.1

25   ///

26   ///

27
     1
            On June 28, 2021, plaintiff filed a document styled, “Money Settlements and Verdicts,”
28   but such filing does not address the pending findings and recommendations.
                                                      1
     Case 2:20-cv-01397-TLN-KJN Document 38 Filed 08/02/21 Page 2 of 2


 1          The Court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 3   ORDERED that:

 4          1. The findings and recommendations filed June 10, 2021, are ADOPTED IN FULL; and

 5          2. Plaintiff’s motions (ECF Nos. 30, 35) are DENIED.

 6   DATED: July 30, 2021

 7

 8

 9
                                               Troy L. Nunley
10                                             United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
